Citation Nr: 0000663	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a claim of entitlement to service connection for a 
low back disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

The veteran requested that he be scheduled for a hearing at 
the RO before a hearing officer in September 1997; however, 
he thereafter canceled his scheduled hearing.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current low back disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The majority of the veteran's service medical records are not 
available and are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  

A June 1954 document from the 11th Evacuation Hospital, 
Semimobile, shows that the veteran was treated for atrophy 
muscular myelopathic of the right leg.  He was assigned a 
physical profile of "3" for his lower extremities.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations 
omitted) (Under the categories of PULHES, the "L" stands 
for "lower extremities" including the feet and legs).  A 
profile containing one or more numerical designators "3" 
signifies that the individual has one or more medical 
conditions or physical defects which require certain 
restrictions in assignment within which the individual is 
physically capable of performing military duty.  See  AR 40-
501, Chapter 7, Physical Profiling, Para. 7-3 c (3).)

On separation examination in October 1955, examination of the 
veteran's spine was normal.  The right lower extremity was 1/4 
x 1/2 shorter, and he was assigned a physical profile of "3" 
for his lower extremities.  

The RO has undertaken efforts to obtain additional service 
medical records, including requesting evidence from the 
veteran, Surgeon General's Office records, and morning 
reports, all essentially without success.  See Letters to the 
veteran, dated March 6, 1997, April 30, 1997, and October 29, 
1998; see also M21-1, Part III, 4.22, 4.23, 4.25; Cf. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

After his separation from service, the veteran was examined 
by Eugene H. Freed, M.D. in May 1976.  There were no 
complaints or findings pertaining to the lumbar spine.  The 
veteran reported that when he left service in 1955, his 
health was excellent and he had no medical problems.

The veteran originally claimed entitlement to service 
connection for a low back disorder in February 1997.  He has 
provided several lay statement on appeal.  He reportedly 
injured his low back in Korea in 1954 or 1955.  He stated 
that in May 1955 while drilling a hole for explosive charges 
on the side of a rocky mountain he fell all the way down 
landing on and injury his lower back.  He was then lifted in 
a helicopter ambulance and taken to a military hospital in 
Inchon, where he was treated for one month and given a 
physical profile of "3."  The veteran stated that he had 
suffered from back pain since that time.  He did not make a 
claim after his separation from service because he was young.

Also associated with the claims folder are lay statements 
from four acquaintances and/or relatives of the veteran 
(A.B.N., G.B.R., E.G.M., and A.B.P.).  They stated that they 
had known the veteran for many years and that he was healthy 
until after his return from active service, when he started 
complaining about back problems, had difficulty walking, and 
said that he injured his back in a fall in Korea.  His wife 
reported that he had been taking pain killers for lower back 
pains and that she had to rub his back with liniment since 
they had been living together in approximately 1968.

Post-service medical evidence includes VA treatment records 
dated from 1995 to 1998, including x-rays and computed 
tomography of the lumbar spine, which shows diagnoses of 
generalized osteopenia of the lumbar spine, mild spinal 
stenosis at L4-L5, bulging of the annulus at L5-S1, and low 
back pain due to stenosis, diagnosed as early as 1997.

On VA examination in February 1998, the veteran reported that 
he fell down a cliff while in Korea in 1955 and landed on his 
buttocks.  Since then, he had been having pain in the lower 
end of his spine.  He was hospitalized for one month, and his 
pain had persisted over the years.  Shortening of the right 
lower extremity was not present on examination.  Pertinent 
diagnoses included coccydynia and mild degenerative disc 
disease.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a low back disorder, diagnosed 
as mild degenerative disc disease.  This disability was first 
diagnosed many years after service in 1997.  Therefore, the 
Board finds that there is sufficient medical evidence of a 
current disability, and the first element of a well-grounded 
claim has been satisfied.

The veteran maintains that he injured his low back during his 
active service as the result of a fall in Korea in 1954 or 
1955.  In view of the foregoing, the Board finds that there 
is sufficient lay evidence of incurrence of an injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered from low back pain since his inservice 
injury.  Four acquaintances and/or relatives have stated that 
they noticed and/or heard about his low back symptoms after 
service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current low back disorder, diagnosed as 
mild degenerative disc disease, to any inservice disease or 
injury or to the post-service symptomatology.  The veteran is 
not competent to ascribe his post-service difficulties to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the veteran may have continuously experienced low 
back symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented a 
chronic low back disorder rather than an acute and transitory 
condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the low back disorder diagnosed 
as early as 1997 had its onset in service or is the result 
of, or related to, any disease contracted or injury sustained 
in active military service, the Board concludes that this 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a low back 
disorder.  The veteran was awarded Social Security 
Administration (SSA) benefits in 1976.  While the RO did not 
obtain the veteran's SSA records, additional development to 
obtain these records is unnecessary in view of the medical 
evidence currently of record.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  There is no basis for 
speculating that such records dated approximately 20 years 
after service would produce nexus evidence necessary to well 
ground the veteran's claim for service connection for a low 
back disorder.  Brewer v. West, 11 Vet. App. 228 (1998); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

